CORRECTED
    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-913V
                                         UNPUBLISHED


    ANDERSON ROY DUNN, III,                                   Chief Special Master Corcoran

                         Petitioner,                          Filed: February 13, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Guillain-
                                                              Barre Syndrome (GBS)
                        Respondent.


Douglas Burdette, Burdette Law, PLLC, North Bend, WA , for petitioner.

Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES 1

        On June 26, 2018, Anderson Roy Dunn, III filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome
(“GBS”). Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On June 17, 2019, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for GBS. On February 11, 2020, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $155,000.00 in
actual and projected pain and suffering and $25.00 in past unreimbursable expenses.
Proffer at 1-2. In the Proffer, Respondent represented that Petitioner agrees with the


1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to
an award as stated in the Proffer.

     Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $155,025.00 in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS


 ANDERSON ROY DUNN III,

                Petitioner,                             No. 18-913V
 v.                                                     Chief Special Master Corcoran
                                                        ECF
 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.


                              PROFFER ON AWARD OF DAMAGES

       On June 26, 2018, Anderson Roy Dunn III (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34

(“Vaccine Act” or “Act”), as amended. In the Petition, petitioner alleged that he suffered Guillain-Barré

syndrome (“GBS”) following his receipt of an influenza (“flu”) vaccine administered on November 19,

2017. Respondent conceded petitioner’s entitlement to compensation in his Rule 4(c) Report filed on

June 14, 2019. Based on Respondent’s Rule 4(c) Report the Chief Special Master found petitioner

entitled to compensation.

I.    Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $155,000.00 in actual and projected pain

and suffering. This amount reflects that any award for projected pain and suffering has been reduced to

net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.




                                                    1
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents his expenditure of past unreimbursable expenses

related to his vaccine-related injury. Respondent proffers that petitioner should be awarded past

unreimbursable expenses in the amount of $25.00. Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $155,025.00, in the form of a check made payable to petitioner. 1 This lump sum

payment represents all elements of compensation to which petitioner would be entitled under 42 U.S.C.

§ 300aa-15(a). Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             ALEXIS B. BABCOCK
                                             Assistant Director
                                             Torts Branch, Civil Division




1
  Should petitioner die prior to the entry of judgment, the parties reserve the right to move the Court for
appropriate relief. In particular, respondent would oppose any award for future medical expenses, future
lost earnings, and future pain and suffering.
                                                    2
                           s/Jennifer L. Reynaud
                          JENNIFER L. REYNAUD
                          Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146
                          Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Tel: (202) 305-1586
Date: February 11, 2020




                                3